Citation Nr: 0534999	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material had 
not been presented to reopen the veteran's claim.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2001, the Board 
denied the veteran's claim of entitlement to service 
connection for a liver disability, variously characterized as 
hepatitis C and/or cirrhosis of the liver.   

2.  The evidence received since the Board's May 2001 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, thus, raises a reasonable possibility of 
substantiating the claim.   


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
May 2001 decision; thus the claim of entitlement to service 
connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material Evidence			
	

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In May 2001, the Board denied the veteran's claim for 
entitlement to service connection for a liver disability, 
variously characterized as hepatitis C and/or cirrhosis of 
the liver, concluding that the veteran's hepatitis C was not 
shown to be related to service.  The decision is final.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002).  

The veteran filed to reopen this claim in October 2001 and in 
May 2002 the RO denied the issue, finding that new and 
material evidence had not been presented.  The veteran 
appealed this decision.  The Board must now consider the 
threshold question of whether new and material evidence has, 
indeed, been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
  
Under § 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the May 2001 Board decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the May 2001 Board decision 
includes a May 2003 progress note in which it was indicated 
that the veteran was identified as having hepatitis C in 
1998.  It was further stated that he had a history of 
hepatitis B infection in 1973, during service.  It was then 
stated that there were no tests to identify hepatitis C at 
that time, but that it was likely that he had a coinfection 
during the same time.  This evidence is new in that it was 
not before the Board at the time of the May 2001 decision.  
The evidence is material in that it relates the veteran's 
hepatitis C to service, the basis upon which the claim was 
denied in May 2001.  Thus, the evidence submitted since the 
Board's May 2001 decision relates to an unestablished fact 
necessary to substantiate the claim and, so raises a 
reasonable possibility of substantiating the claim.  
Therefore, the evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the previously denied claim 
is reopened.  


					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
duty to assist is unnecessary at this time.  The Board is 
conducting further evidentiary development into the now-
reopened claim of service connection for hepatitis C and a 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  
 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C, is 
reopened.  To this extent only, the appeal is granted.   


REMAND

Despite, inter alia, the above-discussed May 2003 progress 
note, the veteran's claims folder contains a June 2000 VA 
examination report, in which the examiner stated that the 
viral hepatitis the veteran had during service had no 
relationship with the currently diagnosed hepatitis C.  For 
this reason, the Board has determined that the veteran should 
be afforded a VA examination with a specialist in order to 
determine the probable etiology of his hepatitis C.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a special VA 
liver examination in order to determine 
the probable etiology of his hepatitis C.  
All appropriate tests should be 
conducted.  The examiner is to review the 
veteran's claims folder and is directed 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
hepatitis C is related to his military 
service, to include related to the viral 
hepatitis he was diagnosed with in 
service.  The reasons and bases for any 
medical opinion are to be set forth in 
the examination report and the examiner 
is instructed to comment on the relevant 
medical opinions currently of record, and 
in particular, the June 2000 VA 
examination report.  The claims folder 
and a copy of this Remand must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


